  Case 18-00656         Doc 48     Filed 03/26/19 Entered 03/26/19 08:44:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00656
         CANDACE B AVERY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/10/2018.

         2) The plan was confirmed on 03/20/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00656        Doc 48       Filed 03/26/19 Entered 03/26/19 08:44:21                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,427.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,427.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,273.46
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $153.54
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,427.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                     Unsecured          60.00           NA              NA            0.00       0.00
ACS/JP MORGAN CHASE BANK         Unsecured           0.00           NA              NA            0.00       0.00
ALL CREDIT LENDERS               Unsecured      1,843.60            NA              NA            0.00       0.00
AMERICAN EXPRESS                 Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE INC    Unsecured           0.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured         429.00        429.12          429.12           0.00       0.00
CHASE                            Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,142.45       2,181.47        2,181.47           0.00       0.00
COMENITY CAPITAL BANK            Unsecured           0.00           NA              NA            0.00       0.00
COMMERCE BANK                    Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         805.71      1,153.56        1,153.56           0.00       0.00
COMMONWEALTH EDISON              Unsecured         357.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured         451.00        451.28          451.28           0.00       0.00
DENTAL DREAMS                    Unsecured         114.40           NA              NA            0.00       0.00
ELMHURST MEMORIAL HOSPITAL       Unsecured         664.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured           0.00           NA              NA            0.00       0.00
GREATER SUBURBAN ACCEPTANCE      Unsecured           0.00           NA              NA            0.00       0.00
GREATER SUBURBAN ACCEPTANCE      Unsecured            NA       3,344.38        3,344.38           0.00       0.00
HARRIS                           Unsecured           0.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured          50.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
HILLSIDE POLICE DEPT             Unsecured         250.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,318.35        1,318.35           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      10,500.00     14,932.20        14,932.20           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-00656          Doc 48        Filed 03/26/19 Entered 03/26/19 08:44:21                  Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim         Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted      Allowed        Paid         Paid
JPMORGAN CHASE BANK                 Unsecured      1,093.00            NA           NA            0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT       Unsecured         577.00        413.98       413.98           0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA           NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA           NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA           NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA           NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA           NA            0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured     31,308.00     32,393.93     32,393.93           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured     29,663.00     36,764.80     36,764.80           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured     11,109.00     12,499.97     12,499.97           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured     10,150.00     11,266.34     11,266.34           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured      9,216.00     10,229.84     10,229.84           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured      8,687.00       9,773.99     9,773.99           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured      6,647.00       6,745.94     6,745.94           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured      6,170.00       7,770.26     7,770.26           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured      5,996.00       7,212.54     7,212.54           0.00       0.00
NICOR GAS                           Unsecured         581.02        800.67       800.67           0.00       0.00
PAYPAL                              Unsecured         398.00           NA           NA            0.00       0.00
PRESTIGE FINANCIAL SVC              Unsecured           0.00    13,998.81     13,998.81           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured         214.00      1,057.84     1,057.84           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured           0.00        248.93       248.93           0.00       0.00
SANTANDER CONSUMER DBA CHRY         Unsecured      3,472.00            NA           NA            0.00       0.00
SANTANDER CONSUMER DBA CHRY         Secured        9,000.00     11,751.22     11,751.22           0.00       0.00
SHORT TERM LOANS LLC                Unsecured         288.75           NA           NA            0.00       0.00
SONAL GUPTA MD                      Unsecured         168.00        162.50       162.50           0.00       0.00
SPEEDY CASH                         Unsecured         758.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured      1,347.30       2,360.24     2,360.24           0.00       0.00
TSI 980                             Unsecured         354.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION                Unsecured           0.00           NA           NA            0.00       0.00
USA PAYDAY LOAN                     Unsecured         300.00           NA           NA            0.00       0.00
VILLAGE OF ELK GROVE                Unsecured         200.00           NA           NA            0.00       0.00
VILLAGE OF OAK PARK                 Unsecured          70.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00656         Doc 48      Filed 03/26/19 Entered 03/26/19 08:44:21                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $11,751.22                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $11,751.22                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $14,932.20                $0.00            $0.00
 TOTAL PRIORITY:                                         $14,932.20                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $162,578.74                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,427.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,427.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
